POLLEY, J.
The only question presented for determination on this appeal is the constitutionality of chapter 150, Laws of 1911.
Section 4 of article 21 of the Constitution reads as follows:
“4. Exemptions. — The right of the debtor to enjoy the comforts and necessaries of life shall be recognized by wholesome laws exempting from forced sale a homestead, the value of which shall be limited and defined by law, to all heads of families, and a reasonable amount of personal property, the kind and value of which shall be fixed by general laws.”
Pursuant to the mandate contained in this section, the first Legislature that convened after the adoption of the Constitution enacted chapter 86, Laws of iSqo, which has become known as the general exemption law.
■'Section 18, art. 6, of the Constitution, provides that — -
“No law shall be passed granting to any citizen, class of citizens or coi'poration, privileges or immunities which upon the same terms shall not equally belong to all citizens or corporations.”
Chapter 150, Laws of 1911 (section 2668, Rev. Code 1919), reads as follows:
“Nothing in this chapter shall be so construed as to exempt any personal property from mesne or final process for laborers’ or mechanics’ wages or physicians’ bills, or for the necessaries of life, including only food, clothing and fuel, provided for the debtor or his family, except property absolutely exempt: * * * Provided, that in case -of physicians’ bills or for 'necessaries of life, there shall also 'be exempt household and kitchen furniture, including stoves, of the debtor, to an amount in value not exceeding four hundred dollars, and also two cows; provided, however, that the collection of physicians’ bills shall not be enforced by legal process in less than six months from the accruing thereof except when the debtor is about to remove from the state.”
It is the contention of appellant that this law divides creditors into several classes, giving certain of these classes advantages and preferences over other classes in the matter' of the collection' of their debts; that in giving or attempting to give such preference the Legislature violated the above constitutional provisions ; and that said law is unconstitutional and void.
*213The exemption law of 1890 (sections 2657-2661, inclusive, Code of 1919) enumerates certain classes of property, including a homestead of limited size and value, which shall be exempt from forced sale as against all claims of every kind and character (section 2657,. Code of 1919). It then enumerates various items of personal property that may be selected by'the debtor in case an attempt is made to subject such property to the payment of his debts. To this extent the action of the Legislature is in strict obedience to' the mandate of the Constitution, but the Constitution does not authorize the Legislature to discriminate between debtors or creditors so that a debtor may enjoy the benefits of his exemption as against one class of creditors that he may not enjoy against another class; nor that one class of creditors may have advantages over another class of creditors in the means of collecting their debts. Under the provisions of chapter 150, Laws 1911, the amount of a debtor’s exemptions depends upon the nature of his debts. As against certain classes of claims ih.e may not be allowed any exemptions at all except such as are denominated absolute exemptions, while -as against other claims he may be allowed additional exemptions to the extent of $750 worth of personal property, as provided by section 2659, or the alternative exemptions enumerated in section 2660. A corresponding discrimination is made as between different classes of creditors. A laborer or mechanic may satisfy his claim for wages out of any property of the debtor, except that made absolute^ exempt, and /may have immediate execution. A physician and one who has supplied the debtor with the necessaries of life must leave the debtor $400 worth of household and kitchen furniture, including stoves, and also two cows, in addition to his absolute exemptions; and the creditor who furnis'hed the necessaries of life may have immediate execution, but a physician cannot have execution until six months after the accruing of his claim. None of these discriminations are authorized by section 4 of article 21 of the Constitution; while, on die other hand, such discriminations áre expressly prohibited by the provisions of section 18, art. 6. The size and value of the homestead and the kind and value of the personal property 'that shall be exempt is left entirely to 'the wisdom of the Legislature. Its judgment on these matters is final. But whatever the value of the homestead *214and whatever the kind and value of the personal property that is allowed as exempt must be allowed to all debtors alike. The discriminations that have been attempted by the Legislature may be wise and in the interest of the public af large, but until the Constitution has been changed the Legislature is without authority to make them. In dicussing a similar provision in the Constitution of Minnesota, the Supreme Court of that state, in Coleman v. Ballandi, 22 Minn. 147, said;
“This provision of the Constitution imposes upon the Legislature the duty of exempting from seizure or sale, for the payment of any debt or liability, a reasonable amount of property, and of determining such amount by law. ■ In the discharge of this duty, and the exercise of its undoubted power, its judgment and discretion as to the amount of the exemption, and its reasonableness, are final and conclusive, and it may increase or diminish such amount from time to time, according to its own views of an enlightened public policy. Beyond this, however, it cannot constitutionally go. ' -Discrimination, in its exemption law-s, between different classes of creditors and kinds of debts or liabilities, is a species of class legislation which is absolutely prohibited. This must be regarded as the settled doctrine in this state.”
The same rule was followed in Bofferding v. Mengelkoch, 129 Minn. 184, 152 N. W. 135, and in Burrows v. Brooks, 113 Mich. 307, 71 N. W. 460. If the 'Legislature could except a debt due for “necessaries” from the benefit of the exemption law, it could except any or all other debts, and, in that way, deprive a debtor of all benefit of the Constitution on this subject. Donaldson v. Voltz, 19 W. Va. 156; Tuttle v. Strout, 7 Minn. 465 (Gil. 374) 82 Am. Dec. 108.
Careful consideration has been given to the very exhaustive argument presented by respondent’s counsel, but, as there is nothing doubtful or -difficult of construction in the constitutional provisions involved, a review of such argument would serve no useful purpose. We are satisfied that, in enacting chapter 150-, Laws of 1911, the Legislature exceeded its constitutional power, and that said law is void.
The order appealed from is reversed.